Citation Nr: 9935112	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-17 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a concussion.

2. Whether new and material evidence has been submit to 
reopen a claim of entitlement to service connection for an 
acquired eye disability.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

4. Entitlement to service connection for tendonitis.

5. Entitlement to service connection for residuals of 
injuries to the right thumb and right little finger and 
residuals of a fracture of the left thumb.

6. Entitlement to an increased rating for residuals of a 
fracture of the sesamoid bone of the left great toe, 
currently evaluated as 10 percent disabling.

7. Entitlement to a compensable evaluation for chronic 
prostatitis.

8. Entitlement to a compensable evaluation for tinea 
versicolor.

9. Entitlement to a compensable evaluation for peptic ulcer 
disease, duodenal ulcer and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 until his 
retirement in August 1977.

In a rating decision dated in October 1984, the Regional 
Office (RO) denied the veteran's claim for service connection 
for residuals of a concussion, a bilateral knee disability 
and an eye disability.  He was notified of this determination 
and of his right to appeal by a letter dated the next month, 
but a timely appeal was not received.  

By rating action dated in May 1996, the RO concluded that the 
evidence submitted by the veteran was not new and material, 
and his claims for service connection for residuals of a 
concussion and an acquired eye disability remained denied.  
In addition, the RO held that the failure in the RO's October 
1984 rating decision to grant service connection for 
residuals of a fracture of the sesamoid bone of the left 
great toe constituted clear and unmistakable error, and 
service connection was, accordingly, granted.  The RO also 
granted service connection for prostatitis, and the veteran 
subsequently disagreed with the evaluations assigned for the 
disabilities of the left great toe and prostatitis.  Finally, 
the RO denied increased ratings for tinea versicolor and 
peptic ulcer disease, duodenal ulcer and hiatal hernia.  

By rating action dated in April 1997, the RO held that the 
evidence submitted by the veteran was not new and material, 
and his claim for service connection for a bilateral knee 
disability was denied.  In this rating decision, the RO 
denied service connection for residuals of injuries to the 
right thumb and right little finger and residuals of a 
fracture of the left thumb.  Finally, the Board of Veterans' 
Appeals (Board) notes that the RO increased the evaluation 
assigned for the residuals of a fracture of the sesamoid bone 
of the left great toe from noncompensable to 10 percent, 
effective September 22, 1995.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 

The issues of entitlement to an increased rating for tinea 
versicolor and for residuals of a fracture of the sesamoid 
bone of the left great toe will be considered in the remand 
section below.


FINDINGS OF FACT

1. By decision in October 1984, the RO denied service 
connection for residuals of a concussion, compound myopic 
astigmatism and a bilateral knee disability.  

2. The veteran was informed of this decision and of his right 
to appeal, but a timely appeal was not received.

3. The evidence added to the record since the October 1984 
determination includes a finding of post-concussion 
syndrome.

4. This evidence is neither cumulative nor redundant, and is, 
in conjunction with the evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5. The service medical records disclose that that the veteran 
experienced some confusion following an injury sustained 
while playing football.  There is no clinical evidence of 
a concussion in service.

6. There is no competent medical evidence which demonstrates 
that the veteran has any residuals of a concussion, 
including headaches, which are related to service.

7. With respect to, the claim for service connection for an 
eye disability, the evidence added to the record since the 
October 1984 rating decision is cumulative of the evidence 
previously considered and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

8. The evidence added to the record since the October 1984 
rating action denying service connection for a bilateral 
knee disability, includes evidence of a current knee 
disorder, and this evidence, which has not been previously 
considered, bears directly and substantially on the issue 
before the Board.

9. There is no competent medical evidence which establishes 
that any current bilateral knee disability is related to 
service.

10. The veteran was treated on various occasions during 
service for joint complaints; however, there was no 
clinical evidence of tendonitis.

11. No pertinent findings were noted on the retirement 
examination in June 1977.  

12. Tendonitis of the left wrist was noted in May 1978.  
Tendonitis of any joint, if present, has not been 
demonstrated to be related to service.

13. The service medical records are negative for complaints 
or findings of injuries to the right thumb, right little 
finger or the left thumb.

14. Any current disability involving the right thumb, the 
right little finger or the left thumb, were first 
manifested many years after service, and there is no 
competent medical evidence linking these findings to 
service.

15. With respect to the claims for increased ratings, all 
relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

16. There is no clinical evidence that the veteran 
experiences difficulty voiding or has had any urinary 
tract infections.  Recent Department of Veterans Affairs 
(VA) examination showed no complaints of prostatic pain.

17. The veteran has not reported experiencing any symptoms 
associated with ulcer disease.


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for residuals of a concussion in October 1984 
is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of a concussion.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The evidence received since the RO denied service 
connection for an eye disability in October 1984 is not 
new and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

4. The October 1984 rating decision denying service 
connection for an eye disability is final and the claim is 
not reopened.  38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).

5. The evidence received since the RO denied service 
connection for a bilateral knee disability in October 1984 
is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (1999).

6. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a bilateral 
knee disability.  38 U.S.C.A. § 5107(a) (West 1991).

7. The criteria for a compensable rating for prostatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7527 (1999).

8. The criteria for a compensable evaluation for peptic ulcer 
disease, duodenal ulcer and hiatal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.31, 
4.115, Diagnostic Code 7305 (1999).









REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Whether New and Material Evidence 
Has Been Submitted to Reopen Claims 
of Entitlement to Service Connection 
for Residuals of a Concussion, an 
Acquired Eye Disability and a 
Bilateral Knee Disorder

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim is the October 1984 RO 
decision.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.1100 (1999).  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
the October 1984 rating decision.  In order to do so, the 
Board will separately describe the evidence which was of 
record at that time, and the evidence presented since that 
decision.  The prior evidence of record is vitally important 
in determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The "old" evidence

The service medical records show that the veteran was seen on 
a few occasions between 1961 and 1966 for complaints of 
headaches.  In September 1967, he related a long history of 
headaches which had been especially severe since a football 
game one week earlier when he was hit on the back of his 
neck.  He reported no loss of consciousness, but stated he 
was confused for a few seconds.  He also noted some postural 
dizziness.  The headaches were accentuated by rapid head 
turning, and were noted to be occipital in location.  
Following an examination, the assessment was cervical 
myositis.  A similar clinical history was noted on an X-ray 
of the cervical spine later that month.  It was also 
indicated that there was tenderness at the base of the skull.  

The service medical records also disclose that an irritation 
of the veteran's right eye was noted in October 1962.  The 
impression was conjunctivitis.  In 1965, he was seen for a 
sty of the right eyelid.  Slight blepharitis was noted.  It 
was noted in July 1966 that conjunctivitis had resolved.  The 
veteran indicated in March 1976 that his vision was sometime 
blurred at a distance.  There were findings consistent with 
chronic conjunctivitis.  He was issued a new spectacle 
correction.  

The service medical records reveal that the veteran was seen 
in September 1968 and related that he had strained his left 
knee while playing football.  It was slowly getting better.  
On an X-ray of the left knee in May 1972, it was noted that 
the veteran had been hit with a baseball.  The X-rays did not 
reveal any evidence of bone, joint or soft tissue 
abnormality.  No significant abnormalities were noted on X-
rays of the knees in July 1976.  

On a report of medical history in June 1977, in conjunction 
with the retirement examination, the veteran denied a history 
of head injury, "trick" or locked knee, painful joints and 
eye trouble.  He did report a history of frequent or severe 
headaches.  It was indicated that he occasionally had a sinus 
headache which was controlled well with Aspirin.  There were 
no complications or sequelae.  It was noted that he wore 
glasses for defective visual acuity.  On the retirement 
examination in June 1977, the head, upper extremities, lower 
extremities and eyes were normal, as was a neurological 
evaluation.  Distant and near vision were correctable to 
20/20, bilaterally.  

Service department medical records following the veteran's 
retirement from service disclose that the veteran was seen 
for an eye consultation in May 1984.  Following an 
examination, the diagnoses were compound myopic astigmatism, 
relatively stable, and presbyopia.

The veteran was afforded an eye examination by the VA in June 
1984.  It was reported that he had worn glasses since his 
late 20's.  There was no history of eye disease or injury.  
Corrected visual acuity was 20/20+ in each eye.  An ocular 
examination revealed orthophoric eyes with good confrontation 
fields.  The cornea and lens of each eye were clear.  The 
fundi were normal, and there was normal ocular pressure.  The 
impression was compound myopic astigmatism of both eyes.  

The veteran was afforded a general medical examination by the 
VA in August 1984.  He stated that his eyes were getting 
worse.  He also described recurrent pain in his knees.  There 
was no trauma other than playing football.  The veteran 
related that he had sustained a concussion while playing 
football, and had passed out for approximately five minutes.  
He had headaches which persisted for about a week after the 
concussion, but he had experienced no residual and no 
complaints referable to the concussion.  It was noted the 
concussion had occurred in 1965 and there was no residual.  
He had full range of motion of the knees.  X-rays of the 
knees were normal.  The pertinent diagnoses were bilateral 
knee condition, by history, history of concussion and 
headaches, post-concussion for one week, by history.  

The RO decision 

By rating decision dated in October 1984, the RO denied 
service connection for residuals of a concussion-headaches, 
defective vision and a bilateral knee disability.  It was 
indicated that the veteran had no residuals of a concussion, 
he did not have an acquired eye disability and his in-service 
knee complaints were acute and transitory and resolved 
without residual disability.  

The additional evidence 

A report from a private physician associated with the service 
medical records, and dated in November 1989 discloses that 
the veteran complained of diplopia which had gradually been 
getting worse for the past month or so.  He had noted it 
occasionally at near.  The assessment was exophthalmos and 
diplopia, probably secondary to a thyroid problem.  

Records from a private optometrist dated from 1988 to 1995 
have been associated with the claims folder.  It was 
indicated that the veteran reported decreased visual acuity.  
It was noted on visits in December 1988, January 1991, August 
1993 and May 1995 that there was no history of eye disease or 
injury.  

On VA examination in November 1995, the veteran reported 
headaches since 1965.  It was indicated that the headaches 
were the result of post-concussion syndrome which he 
sustained while playing football.  He also stated that he had 
myopia and headaches as a result of the injury.  The veteran 
related that the headaches usually responded to over-the-
counter medications.  It was noted that the headaches were 
not increasing in frequency or severity.  The veteran 
described knee pain.  On examination, the pupils were equal, 
round and reactive to light and accommodation.  There was 
good ligamentous supporting of the knees, bilaterally.  There 
were no effusions of the knees.  The pertinent impressions 
were status post concussion in 1965 with post-concussion 
syndrome and knee pain, with no evidence of instability, 
effusion or erythema.

The veteran underwent a left knee arthroscopy in June 1996.  
It was noted that he had a long history of left knee pain 
which had increased in severity in the last several months.  
It was reported that X-rays revealed mild degenerative joint 
disease of the left knee.  

A VA examination of the joints was conducted in November 
1996.  The veteran related that he had sustained numerous 
injuries to his knees in service playing football.  Following 
an examination, including X-rays which showed mild to 
moderate bilateral degenerative changes, the pertinent 
impressions were status post arthroscopic surgery to the left 
knee and recurrent injuries to the right knee, by history, 
with chondromalacia and patella femoral crepitation.  

Also of record are duplicate service medical records showing 
treatment for headaches and left knee complaints.  



Analysis 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

In this regard, the Board notes that the RO denied the 
veteran's claim in October 1984 on the basis that there were 
no residuals of any in-service concussion or bilateral knee 
disability, and he did not have an acquired eye disability.

The evidence received since the RO's October 1984 
determination includes duplicate service medical records, 
service department medical records following the veteran's 
retirement from service, private medical records and the 
reports of VA examinations.  The records reflect a diagnosis 
of post-concussion syndrome and that the veteran has 
degenerative joint disease of the knees.  This evidence is 
new, inasmuch as it was not previously of record.  In 
addition, it obviously bears directly and substantially on 
the question before the Board, that is whether the veteran 
has residuals of a concussion or a bilateral knee disability 
which is related to service.  The fact that the veteran has 
submitted evidence demonstrating the presence of concussion 
residuals and a current bilateral knee disorder is of such 
significance that it must be considered in order to fairly 
adjudicate the claim.  Accordingly, the Board finds that the 
additional evidence of record is new and material, warranting 
reopening of the claims for service connection for residuals 
of a concussion and a bilateral knee disability.  

Since the Board has determined that the evidence submitted 
with respect to the attempt to reopen the claims for service 
connection for residuals of a concussion and a bilateral knee 
disability is new and material, the next question which must 
be resolved is whether the claim is well grounded.  See 
Elkins, 12 Vet. App. 209.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

A review of the entire evidence of record shows that the 
veteran was seen on several occasions during service for 
headaches.  The veteran argues that he sustained a concussion 
while playing football in service.  The fact remains, 
however, that there is no clinical evidence that he sustained 
a concussion.  In this regard, the Board observes that when 
he was seen in September 1967 for headaches which had been 
severe since he had been hit on the back of his neck while 
playing football the previous week, the veteran did not 
report that he lost consciousness.  Similarly, at the time of 
the retirement examination in June 1977, he specifically 
denied suffering any head injury.  The Board points out that 
the service department medical records following service do 
not show complaints of headaches, and the veteran indicated 
on the VA examination in August 1984 that he had no 
complaints pertaining to the concussion.  The Board 
acknowledges that on the VA examination in November 1995, the 
veteran related that he had experienced headaches since the 
in-service injury.  While it is true that the veteran was 
struck in the base of the neck in service, he did not suffer 
any loss of consciousness.  There was no clinical evidence in 
service that he had a concussion.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, his lay assertions to the effect that he has 
residuals of a concussion which are related to service are 
neither competent nor probative of the issue in question. It 
is clear that the examiner's conclusion that the veteran had 
a concussion in service was predicated on the veteran's 
statement that he had, in fact, suffered a concussion.  As 
noted above, there is no clinical evidence to support this 
allegation.  As the Court has noted, "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit requirement."  This is true since "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Thus, any conclusion based on the 
veteran's history is invalid.  The only other evidence in 
support of the veteran's claim consists of statements made in 
his own behalf.  Since the veteran is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and, therefore, those opinions do not 
even serve as a basis for a well-grounded claim.  The Board 
concludes, therefore, that the veteran's claim for service 
connection for residuals of headaches is not well grounded.

With respect to the claim for service connection for a 
bilateral knee disability, the service medical records show 
that the veteran was seen on several occasions for left knee 
complaints.  It is apparent, however, that such symptoms were 
acute and transitory, and resolved without residual 
disability.  The record shows that there was no indication of 
any problems referable to the knees on the retirement 
examination or on the initial VA examination conducted in 
August 1984.  The Board concedes that the veteran underwent 
arthroscopic surgery on his left knee in 1996, and that X-
rays have demonstrated degenerative joint disease in each 
knee.  The fact remains, however, that there is no competent 
medical evidence linking any current knee disability to 
service.  See Grottveit, 5 Vet. App. 91; Moray, 5 Vet. App. 
211; and Espiritu, 2 Vet. App. 492.  In the absence of such 
evidence, the Board concludes that the veteran's claim for 
service connection for a bilateral knee disability is not 
well grounded.

With respect to his attempt to reopen the claim for service 
connection for an acquired eye disability, the Board notes 
that the RO denied this claim on the basis that the veteran 
had a congenital or developmental abnormality.  The evidence 
received since the RO's denial includes duplicate service 
medical records, records of treatment by the service 
department following his retirement from service, private 
medical records and the reports of VA examinations.  The 
records from the private optometrist fail to show the 
presence of any eye disability.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

In this case, the only evidence of an eye disability is 
compound myopic astigmatism which, as noted above, is not a 
disease or injury for compensation purposes.  It is also 
noted that he was treated for diplopia in 1989, more than 
twelve years after his retirement from service.  No competent 
medical evidence has been submitted which demonstrates that 
the veteran has an acquired eye disability which had its 
onset in service or is in any way related to service.  The 
only evidence to that effect is the continued assertions of 
the veteran.  Such allegations are repetitive and cumulative 
of similar claims of record in October 1984 and are, 
accordingly, not new.  Moreover, in Moray, 5 Vet. App. 211, 
the Court noted that lay persons are not competent to offer 
medical opinions and, therefore, those opinions do not even 
serve as a basis on which to reopen a claim for service 
connection.  In Routen, v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Similarly, there is no competent medical evidence of 
record to support the veteran's assertion that his defective 
vision is related to the claimed in-service concussion.

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, the RO's decision of October 1984 denying 
service connection for an acquired eye disability remains 
final and the benefits sought on appeal remain denied.  

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203 (1999); and Elkins, 12 Vet. App. 
209 (1999).  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard, 4 Vet. App. 384.

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking any current psychiatric disability to service, a 
remand is inappropriate.  The Board further observes that the 
regulation in question, 38 C.F.R. § 3.156, has not changed 
and that the veteran has received that regulation and has 
been accorded ample opportunity to present evidence and 
argument pertaining thereto.  Accordingly, the Board 
concludes that the reasons for remand discussed in Bernard 
are inapplicable to the issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim as to the issue of 
entitlement to service connection for a psychiatric 
disability.  In essence, what is required is competent 
medical evidence which links the currently claimed disability 
to the veteran's service or any incident thereof.

II.  Service Connection for Tendonitis 
and Residuals of Injury to the Right 
Thumb and Right Little Finger and 
Fracture of the Left Thumb

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of these claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records disclose no complaints or 
findings pertaining to the right thumb, the right little 
finger or the left thumb.  The records do reflect treatment 
for complaints involving the ankles, shoulders and elbows.  
There was no indication of tendonitis.  On a report of 
medical history in June 1977, in conjunction with the 
retirement examination, the veteran denied a history of bone 
or joint deformity and he denied any arthritis or bursitis.  
On the retirement examination in June 1977, the upper 
extremities and lower extremities were evaluated as normal.

Service department medical records following the veteran's 
retirement from service show that the veteran related that he 
had developed pain at his left wrist in May 1978.  There was 
slight tenderness at the second metacarpal area.  Motion of 
the wrist and fingers was normal.  The assessment was chronic 
tendonitis of the left wrist.  In July 1980, he reported 
soreness of the tendons over the left wrist.  On examination, 
there was questionable swelling of the dorsum of the hands 
with no tenderness.  The veteran complained of pain at the 
ulnar aspect of the left wrist after golf.  The diagnosis was 
tendonitis of the left wrist.  The veteran was seen in July 
1983 for complaints of pain in the ulnar aspect of the left 
wrist after golf.  Following an examination, the diagnosis 
was tendonitis of the left wrist.  

The veteran was afforded a general medical examination by the 
VA in August 1984.  There were no complaints or findings 
concerning tendonitis or any finger.

Another VA examination was conducted in November 1996.  The 
veteran stated that he had sustained fractures of both the 
small finger and the thumb of the right hand in service.  He 
described having problems with the strength of the small 
finger and of the interphalangeal joint of the thumb, as well 
as the distal interphalangeal joint mostly of the small 
finger.  X-rays of the hands revealed moderate to severe 
first metacarpal degenerative changes, with joint space 
narrowing.  The pertinent impression was fracture of the 
thumb involving the interphalangeal joint and of the small 
finger involving the distal interphalangeal joint, with some 
limitation of motion and enlargement of the joints and 
probably some degenerative joint disease.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza, 7 Vet. App. 498.

The service medical records are negative for complaints or 
findings involving tendonitis of any joint or any injury to 
the right thumb, the right little finger or the left thumb.  
The first indication of any problems involving the fingers 
was on the VA examination in November 1996.  The Board also 
notes that tendonitis of the left wrist was first documented 
following service.  There is no competent medical evidence 
linking these findings after service to the veteran's period 
of service.  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. 91.  Thus, his lay assertions to the effect that he has 
tendonitis or disabilities involving the fingers which are 
related to service are neither competent nor probative of the 
issue in question.  Indeed, in Moray, 5 Vet. App. 211, the 
Court noted that lay persons are not competent to offer 
medical opinions and, therefore, those opinions do not even 
serve as a basis for a well-grounded claim.




III.  Increased Ratings for Chronic 
Prostatitis, Peptic Ulcer Disease, 
Duodenal Ulcer and Hiatal Hernia 

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy, 1 Vet. App. 78.  In this case, the 
veteran's statements concerning the severity of the symptoms 
of his service-connected disabilities that are within the 
competence of a lay party to report are sufficient to 
conclude that his claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu, 2 Vet. App. 492.  No 
further development is necessary in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that an upper 
gastrointestinal series in January 1975 showed findings which 
had the appearance of a healing antral ulcer.  The veteran 
was seen on a number of occasions for complaints relating to 
prostatitis.  A history of a swollen prostate was noted in 
July 1976. 

The veteran was afforded a VA examination in August 1984.  It 
was noted that the abdomen was soft and nontender and no 
organs or masses were felt.  His prostate was slightly 
enlarged and tender, with normal consistency.  An upper 
gastrointestinal series revealed a hiatal hernia and was 
normal.  The impressions were history of prostatic condition 
and history of ulcer.  

Based on the findings summarized above, the RO, by rating 
action dated in October 1984, granted service connection for 
peptic ulcer disease, duodenal ulcer and hiatal hernia, and 
assigned a noncompensable evaluation.  This rating has 
remained in effect since then.  The Board points out that the 
RO also denied service connection for prostatitis.

A VA general medical examination was conducted in November 
1995.  The veteran related that he had chronic prostatitis 
which had previously been treated with medication.  It was 
noted that the veteran did not complain of any prostatic 
tenderness on the examination.  It was also indicated that 
the veteran stated that he had not had any difficulty with 
peptic ulcer disease since service.  On examination, the 
prostate was symmetrically enlarged with no masses 
appreciated.  The abdomen was nontender, nondistended, with 
no hepatosplenomegaly.  No masses were appreciated.  The 
impressions were prostatitis and history of peptic ulcer 
disease.  It was noted that he had not had problems with his 
gastrointestinal tract since 1957 and that he did well with 
avoidance of irritating foods.  

By rating action dated in May 1996, the RO granted service 
connection for prostatitis, and assigned a noncompensable 
evaluation.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Prostate gland injuries, infections, hypertrophy, 
postoperative residuals will be rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.  
Diagnostic Code 7527.

A 20 percent rating is assignable for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  38 C.F.R. § 4.115a.

A 10 percent rating is assignable for urinary tract infection 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115a.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The VA examination in November 1995 disclosed that the 
veteran's prostate is enlarged.  There was no indication of 
any voiding dysfunction or that he has urinary tract 
infections.  In the absence of any pertinent findings, the 
Board concludes that a compensable rating is not warranted 
for prostatitis.

A 10 percent evaluation is assignable for peptic ulcer 
disease which is mild; with recurring symptoms once or twice 
yearly.  Diagnostic Code 7305.

During the VA examination conducted in November 1995, the 
veteran denied experiencing any problems with his ulcer since 
service.  The abdomen was not tender on examination.  It was 
specifically noted that he had not had problems with his 
gastrointestinal tract since service.  It was reported that 
he avoided irritating foods.  The clinical evidence fails to 
establish that the veteran has recurring symptoms associated 
with his ulcer disease.  Therefore, a compensable evaluation 
is not warranted.  



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
concussion and, to this extent, the appeal is granted.  New 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a bilateral knee 
disability and, to this extent, the appeal is granted.  

Service connection for residuals of a concussion and a 
bilateral knee disability is denied.  

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for an 
acquired eye disability, the appeal is denied.  Increased 
ratings for prostatitis and peptic ulcer disease, duodenal 
ulcer and hiatal hernia are denied.


REMAND

The veteran also asserts that a higher rating is warranted 
for residuals of a fracture of the sesamoid bone of the left 
great toe and for tinea versicolor.  When the veteran was 
examined by the VA in November 1996, he stated that his left 
great toe was very stiff, and was getting larger.  An 
examination revealed some fibrous ankylosis of the 
metatarsophalangeal joint of the left great toe.  The left 
foot was essentially ankylosed.  The interphalangeal joints 
of each great toe were essentially the same.  He had some 
tenderness along the lateral border of the left foot, 
particularly around the base of the first metatarsal.  The 
pertinent impression was fracture of the left great toe 
involving the metatarsophalangeal joint with essentially 
ankylosis of the left great toe and with pain along the 
lateral border, probably due to altered weight bearing 
because of the ankylosis of the left great toe.  It was noted 
that the veteran was able to heel and toe walk, but with 
great difficulty.  The Board notes that an orthopedic 
examination has not been conducted to evaluate the severity 
of this disability.

With respect to the claim for an increased rating for tinea 
versicolor, the Board notes that the VA examination in 
November 1995 disclosed that he has mild symptoms.  However, 
the examination report failed to describe the extent of the 
skin disorder.  The Court has also held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluated the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Here, the veteran has not been 
afforded a dermatological examination by the VA.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski,                 
1 Vet. App. 121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his left great toe 
and tinea versicolor since 1994.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded 
VA examinations by specialists in 
orthopedics and dermatology, if 
available, to determine the nature and 
extent of his toe and skin disorders.  
All necessary tests should be performed.  
The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiners in conjunction with the 
examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


3
 

